

116 HR 8415 IH: Restoring Education Access for Student Veterans Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8415IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Cisneros (for himself and Mr. Bergman) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the continuation of certain educational assistance benefits during the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Restoring Education Access for Student Veterans Act. 2.Continuation of Department of Veterans Affairs educational assistance benefits during COVID–19 emergency(a)AuthorityIf the Secretary of Veterans Affairs determines under subsection (c) that an individual is negatively affected by the COVID–19 emergency, the Secretary may provide educational assistance to that individual under the laws administered by the Secretary as if such negative effects did not occur. The authority under this section is in addition to the authority provided under section 1 of Public Law 116–128 (38 U.S.C. 3001 note prec.), but in no case may the Secretary provide more than a total of four weeks of additional educational assistance by reason of section 4 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140; 38 U.S.C. 3680 note) and this section.(b)Housing and allowancesIn providing educational assistance to an individual pursuant to subsection (a), the Secretary may—(1)continue to pay a monthly housing stipend under chapter 33 of title 38, United States Code, during a month the individual would have been enrolled in a program of education or training but for the COVID–19 emergency at the same rate such stipend would have been payable if the individual had not been negatively affected by the COVID–19 emergency, except that the total number of weeks for which stipends may continue to be so payable may not exceed four weeks; and(2)continue to pay payments or subsistence allowances under chapters 30, 31, 32, 33, and 35 of such title and chapter 1606 of title 10, United States Code, during a month for a period of time that the individual would have been enrolled in a program of education or training but for the COVID–19 emergency, except that the total number of weeks for which payments or allowances may continue to be so payable may not exceed four weeks.(c)Determination of negative effectsThe Secretary shall determine that an individual was negatively affected by the COVID–19 emergency if—(1)the individual is enrolled in a covered program of education of an educational institution or enrolled in training at a training establishment and is pursuing such program or training using educational assistance under the laws administered by the Secretary; (2)the educational institution or training establishment certifies to the Secretary that such program or training is truncated, delayed, relocated, canceled, partially canceled, converted from being on-site to being offered by distance learning, or otherwise modified or made unavailable by reason of the COVID–19 emergency; and(3)the Secretary determines that the modification to such program or training specified under paragraph (2) would reduce the amount of educational assistance (including with respect to monthly housing stipends, payments, or subsistence allowances) that would be payable to the individual but for the COVID–19 emergency.(d)Effect on entitlement periodIf the Secretary determines that an individual who received assistance under this section did not make progress toward the completion of the program of education in which the individual is enrolled during the period for which the individual received such assistance, any assistance provided pursuant to this section shall not be counted for purposes of determining the total amount of an individual’s entitlement to educational assistance, housing stipends, or payments or subsistence allowances under chapters 30, 31, 32, and 35 of such title and chapter 1606 of title 10, United States Code.(e)Applicability periodThis section shall apply during the period beginning on March 1, 2020, and ending on December 21, 2021.3.Effects of closure of educational institution and modification of courses by reason of COVID-19 emergency(a)Closure or disapprovalAny payment of educational assistance described in subsection (b) shall not—(1)be charged against any entitlement to educational assistance of the individual concerned; or(2)be counted against the aggregate period for which section 3695 of title 38, United States Code, limits the receipt of educational assistance by such individual.(b)Educational assistance describedSubject to subsection (d), the payment of educational assistance described in this subsection is the payment of such assistance to an individual for pursuit of a course or program of education at an educational institution under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 of title 10, United States Code, if the Secretary determines that the individual—(1)was unable to complete such course or program as a result of—(A)the closure of the educational institution, or the full or partial cancellation of a course or program of education, by reason of the COVID-19 emergency; or(B)the disapproval of the course or a course that is a necessary part of that program under chapter 36 of title 38, United States Code, because the course was modified by reason of such emergency; and(2)did not receive credit or lost training time, toward completion of the program of education being so pursued.(c)Housing assistanceIn this section, educational assistance includes, as applicable—(1)monthly housing stipends payable under chapter 33 of title 38, United States Code, for any month the individual would have been enrolled in a course or program of education; and(2)payments or subsistence allowances under chapters 30, 31, 32, and 35 of such title and chapter 1606 of title 10, United States Code, during a month the individual would have been enrolled in a course or program of education.(d)Period not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of title 38, United States Code, shall not exceed the aggregate of—(1)the portion of the period of enrollment in the course from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2); and(2)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of title 38, United States Code.(e)Continuing pursuit of disapproved courses(1)In generalThe Secretary may treat a course of education that is disapproved under chapter 36 of title 38, United States Code, as being approved under such chapter with respect to an individual described in paragraph (2) if the Secretary determines, on a programmatic basis, that—(A)such disapproval is the result of an action described in subsection (b)(1)(B); and(B)continuing pursuing such course is in the best interest of the individual.(2)Individual describedAn individual described in this paragraph is an individual who is pursuing a course of education at an educational institution under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 of title 10, United States Code, as of the date on which the course is disapproved as described in subsection (b)(1)(B).(f)Status as full-Time student for purposes of housing stipend calculationIn the case of an individual who, as of the first day of the COVID-19 emergency was enrolled on a full-time basis in a program of education and was receiving educational assistance under chapter 33 of title 38, United States Code, or subsistence allowance under chapter 31 of such title, and for whom the Secretary makes a determination under subsection (b), the individual shall be treated as an individual enrolled in a program of education on a full-time basis for the purpose of calculating monthly housing stipends payable under chapter 33 of title 38, United States Code, or subsistence allowance payable under chapter 31 of such title, for any month the individual is enrolled in the program of education on a part-time basis to complete any course of education that was partially or fully canceled by reason of the COVID-19 emergency.(g)Notice of closuresNot later than 5 business days after the date on which the Secretary receives notice that an educational institution will close or is closed by reason of the COVID-19 emergency, the Secretary shall provide to each individual who is enrolled in a course or program of education at such educational institution using entitlement to educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 of title 10, United States Code, notice of—(1)such closure and the date of such closure; and(2)the effect of such closure on the individual’s entitlement to educational assistance pursuant to this section.(h)ApplicabilityThis section shall apply with respect to the closure of an educational institution, or the cancellation or modification of a course or program of education, that occurs during the period beginning on March 1, 2020, and ending on December 21, 2021.4.DefinitionsIn this Act:(1)The term covered program of education means a program of education (as defined in section 3002 of title 38, United States Code) approved by a State approving agency, or the Secretary of Veterans Affairs when acting in the role of a State approving agency.(2)The term COVID–19 emergency means the public health emergency declared pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus.(3)The term educational institution has the meaning given that term in section 3452(c) of title 38, United States Code, and includes an institution of higher learning (as defined in such section).(4)The term State approving agency has the meaning given that term in section 3671 of title 38, United States Code.(5)The term training establishment has the meaning given that term in section 3452(e) of title 38, United States Code.(6)The term training includes on-job training and apprenticeship programs and vocational rehabilitation programs.